[Cite as State v. Mathews, 2019-Ohio-4952.]

                               THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                     No. 19AP-105
v.                                                   :           (C.P.C. No. 18CR-639

Andraus D. Mathews,                                  :          (REGULAR CALENDAR)

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                   Rendered on December 3, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Barbara
                 A. Farnbacher, for appellee.    Argued:      Barbara A.
                 Farnbacher.

                 On brief: Yeura R. Venters, Public Defender, and Ian J.
                 Jones, for appellant. Argued: Ian J. Jones.

                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.
        {¶ 1} Defendant-appellant, Andraus D. Mathews, appeals from a judgment of
conviction and sentence entered by the Franklin County Court of Common Pleas pursuant
to his no contest plea to all six counts of a six-count indictment following the trial court's
denial of his motion to suppress. Because the trial court did not err in denying appellant's
motion to suppress, we affirm.
I. Facts and Procedural History
        {¶ 2} On the morning of May 18, 2017, the U.S. Marshall's Service entered an
apartment on Ironwood Court in Columbus, Ohio in search of a wanted felon. Four
individuals were found inside the apartment, including appellant. There was a smell of
No. 19AP-105                                                                               2

marijuana, and narcotics and paraphernalia were in plain view inside the residence. The
U.S. Marshall's Service contacted the Franklin County Sheriff's "Special Investigations
Unit" ("SIU") to come to the scene, take over and process the suspects found inside the
apartment.
       {¶ 3} Detective Mark Edwards, Jr. and Detective James Jodrey of the Franklin
County Sheriff's SIU were called to report to the scene and assist in interviewing those
found inside the residence. Detective Edwards primarily conducted the interview of
appellant, which took place in the front seat of Detective Edwards' police vehicle parked a
short distance from the apartment. Detective Jodrey was secondarily involved in that he
occasionally spoke to appellant through the open passenger-side window of the vehicle.
       {¶ 4} At the outset of the interview, Detective Edwards gave appellant Miranda
warnings.    Upon being questioned, appellant told Detective Edwards that he had
completed 12th grade, that his grades included A's and B's, that he had no difficulty
reading and writing, and that he had smoked a "couple joints" of "weed" the previous day.
Approximately half way through the roughly 56 minute interview, appellant made an
incriminating statement that "the dope is mine." (R. 63 at 2) At the end of the interview
Detective Edwards obtained appellant's signature on a constitutional rights waiver form.
       {¶ 5} As a result of the foregoing events, on February 9, 2018, a Franklin County
Grand Jury issued a six-count indictment charging appellant with trafficking in cocaine, a
first-degree felony, in violation of R.C. 2925.03; possession of cocaine, a first-degree
felony, in violation of R.C. 2925.11; trafficking in heroin, a second-degree felony, in
violation of R.C. 2925.03; possession of heroin, a second-degree felony, in violation of
R.C. 2925.11; aggravated trafficking in drugs, with a one-year firearm specification, a
third-degree felony, in violation of R.C. 2925.03; and aggravated possession of drugs, with
a one-year firearm specification, a third-degree felony, in violation of R.C. 2925.11. [R. 3]
Appellant entered a not guilty plea to the charges.
       {¶ 6} Subsequently, on September 17, 2018, appellant filed a "Motion to Suppress
Statements." On October 12, 2018, the trial court held an evidentiary hearing on the
motion. At the hearing, the trial court indicated that it had listened to the audio recording
of the interview of appellant prior to the hearing. The parties stipulated to the admission
of the audio recording as well as a photograph of appellant seated in the front seat of the
No. 19AP-105                                                                             3

detective's vehicle at the time of the interview. Appellant's signed constitutional rights
waiver was also admitted into evidence. Detectives Edwards and Jodrey each testified.
Appellant did not testify.
       {¶ 7} Following the hearing, on October 29, 2018, the trial court issued its
decision and entry denying appellant's "Motion to Suppress Statements" wherein the trial
court found that appellant's statements were voluntary and that the detectives did not
engage in any overbearing conduct, did not do anything that was coercive, and did not do
anything that otherwise violated the due process clauses of either the Ohio or United
States Constitutions.
       {¶ 8} Ultimately, on February 4, 2019, the trial court accepted appellant's pleas of
no contest to all six counts of the indictment and found appellant guilty of all charges.
The trial court sentenced him accordingly. This appeal followed.
II. Assignments of Error
       {¶ 9} Appellant assigns the following errors:
              [1.] The trial court erred by overruling appellant's motion to
              suppress based on factual findings unsupported by
              competent, credible evidence.

              [2.] The trial court erred in denying appellant's motion to
              suppress evidence, as the police overreached by using
              inherently coercive tactics to induce an involuntary confession
              from appellant.

       {¶ 10} We address the assignments of error together.
III. Law and Analysis
       {¶ 11} In his motion to suppress statements filed below, appellant asserted that the
statements he made during his interrogation interview with the SIU detectives were
involuntary despite having been given Miranda warnings. More specifically, he argued
that he made those statements involuntarily as the result of police overreaching by the use
of coercive tactics. The trial court denied the motion, concluding that there was nothing
in the audiotaped interview of appellant suggesting improper police coercion. Appellant
contends that the denial was erroneous. We disagree.
       {¶ 12} " 'Appellate review of a motion to suppress presents a mixed question of law
and fact. When considering a motion to suppress, the trial court assumes the role of trier
No. 19AP-105                                                                                  4

of fact and is therefore in the best position to resolve factual questions and evaluate the
credibility of witnesses. Consequently, an appellate court must accept the trial court's
findings of fact if they are supported by competent, credible evidence. Accepting these
facts as true, the appellate court must then independently determine, without deference to
the conclusion of the trial court, whether the facts satisfy the applicable legal standard. ' "
(Citations omitted.) State v. Roberts, 110 Ohio St.3d 71, 2006-Ohio-3665, ¶ 100, quoting
State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. Thus, we review de novo the
application of the law to the factual findings of the trial court. Burnside at ¶ 8.
       {¶ 13} When a defendant challenges a confession as being involuntary despite
having been provided with Miranda warnings, the state must prove a knowing,
intelligent, and voluntary waiver by a preponderance of the evidence. State v. Belton, 149
Ohio St.3d 165, 2016-Ohio-1581, ¶ 107. " 'An express written or oral statement of waiver
of the right to remain silent or of the right to counsel is usually strong proof of the validity
of that waiver .' " Id. at ¶ 106, quoting North Carolina v. Butler, 441 U.S. 369, 373 (1979).
       {¶ 14} Furthermore, absent evidence of coercive police conduct, a defendant's
statement to the police is considered voluntary. State v. Quintero, 10th Dist. No. 18AP-
102, 2018-Ohio-5145, ¶ 32, citing Colorado v. Spring, 479 U.S. 564, 574 (1987). "The
critical question is whether the defendant's will to resist was overborne by coercive police
conduct to produce a confession not freely self-determined." Id., citing State v. Dailey, 53
Ohio St.3d 88 (1990), paragraph two of the syllabus.
       {¶ 15} In deciding whether a defendant's pretrial statements were involuntarily
induced, a court considers the totality of the circumstances. State v. Sapp, 105 Ohio St.3d
104, 2004-Ohio-7008, ¶ 82.        The "totality of the circumstances" includes "the age,
mentality, and prior criminal experience of the accused; the length, intensity and
frequency of the interrogation; the existence of physical deprivation or mistreatment; and
the existence of threat or inducement." (Citations omitted.) State v. Frazier, 115 Ohio
St.3d 139, 2007-Ohio-5048, ¶ 112 However, " 'police overreaching' is a prerequisite to a
finding of involuntariness. Evidence of use by the interrogators of an inherently coercive
tactic (e.g., physical abuse, threats, deprivation of food, medical treatment, or sleep) will
trigger the totality of the circumstances analysis." Sapp at ¶117, quoting State v. Clark, 38
Ohio St.3d 252, 261 (1988); State v. Treesh, 90 Ohio St.3d 460, 472 (2001). Thus,
No. 19AP-105                                                                               5

appellant must first demonstrate that the detectives used an inherently coercive tactic
before the court must address the totality of the circumstances. State v. Perez, 124 Ohio
St.3d 122, 2009-Ohio-6179, ¶ 71; State v. Underdown, 10th Dist. No. 06AP-676, 2007-
Ohio-1814, ¶ 12.
       {¶ 16} A court may find coercion when law-enforcement personnel "persuade or
deceive the accused, with false promises or information, into relinquishing his rights and
responding to questions." Belton at ¶ 111, quoting State v. Edwards, 49 Ohio St.2d 31, 39
(1976). "However, 'the presence of promises does not as a matter of law, render a
confession involuntary.' " Id., citing Edwards at 41. Further, "it is not unduly coercive for
a law-enforcement officer to mention potential punishments." (Citation omitted.) Id.
       {¶ 17} In the trial court, appellant alleged that the SIU detectives engaged in
coercive tactics by making promises to appellant which included that if he cooperated he
would not go to jail, that "no one will know what he says," and that "two reports" could be
made to keep him out of jail. (R. 45 at 2) On appeal, appellant expounds upon the
foregoing assertion by arguing that the detectives' alleged promise that if appellant
cooperated he would not go to jail "today" (October 12, 2018 Tr. at 38.), coupled with the
threat that if he did not cooperate he would be facing an 11-year prison sentence, rises to
the level of coercive tactics so as to invalidate his statements as being involuntary.
Appellant further argues that the trial court's factual findings regarding the alleged
promises and threat were not supported by competent, credible evidence. Appellant's
arguments lack merit as explained as follows.
       {¶ 18} First, the record shows the parties stipulated to the admission of the audio
recording of the interview of appellant by the SIU detectives and that the trial court
listened to it prior to the hearing on the motion. Accordingly, there can be no dispute
about what was said by either the detectives or appellant during the interview. Further,
both of the detectives involved with the interview of appellant testified at the hearing and
were subject to cross-examination by counsel for appellant. Each of the detectives was
questioned by counsel for both parties as to what was meant by use of the phrase "I
promise you" Id. at 60, and the word "cooperate." Id. at 61 Testimony was further elicited
on the subjects of what was meant by the discussion of possibly preparing two police
reports based on information offered by appellant as well as how the reference to a
No. 19AP-105                                                                                 6

possible eleven-year prison sentence arose.         Further, both detectives testified that
appellant did not appear to be in any physical discomfort or under duress. As noted
previously, in reviewing a decision of the trial court on a motion to suppress, it is the trial
court that is in the best position to resolve factual questions and evaluate the credibility of
witnesses. Pursuant to this deferential standard of review and our own review of the
evidence in the record, we find that the trial court's factual findings are supported by
competent, credible evidence.       Accordingly, appellant's first assignment of error is
overruled.
       {¶ 19} Second, contrary to the contention of appellant, at no point did either of the
SIU detectives make a promise to him that if he were to cooperate, he would not be
prosecuted. The statements relied upon by appellant for this contention are (at 22:55 and
23:00 of the Joint Exhibit) respectively, as follows: "[i]f you cooperate, I promise you I'll
put a platter of information together, I'll work a case and it won't be on you" and "I
promise I'll put a case together and if you cooperate it won't be on you." As the trial court
found, the evidence shows that the foregoing comments, made to appellant regarding
cooperation potentially keeping him from going to jail that day, were made in the broader
context of the discussion about appellant potentially providing information regarding the
source of the narcotics observed at the residence. In other words, these comments were
made during the discussion of appellant potentially becoming a confidential informant,
and although the words "confidential informant" were not specifically used by the
detectives it is clear from the interview this is what a reasonable person would have
understood the discussion to mean. There simply is no evidentiary basis for finding that
the detectives coerced appellant by making false promises that he would not be
prosecuted if he cooperated.
       {¶ 20} Finally, the detective's truthful advisements of the possible sentence
appellant faced based on the amount of narcotics observed in plain view at the residence
and the strength of the evidence against him are not "threats" and do not rise to the level
of coercive conduct.     Belton at ¶ 111; State v. Bays, 87 Ohio St.3d 15, 23 (1999)
(interrogator may inform suspect of the penalties for the offense of which he is suspected
and doing so does not render an otherwise voluntary confession inadmissible.) Therefore,
appellant's second assignment of error is overruled.
No. 19AP-105                                                                             7

       {¶ 21} In short, the SIU detectives did not use any inherently coercive tactics
during appellant's interview. Further, appellant was orally advised of his Miranda rights
at the outset of the interview, and he signed a written constitutional rights waiver at its
conclusion. Accordingly, appellant cannot demonstrate that the statements he made
during his interview were involuntary. Competent, credible evidence exists in the record
to support the trial court's findings of fact and the trial court did not err by denying
appellant's motion to suppress. Accordingly, we overrule both of appellant's assignments
of error.
IV. Disposition
       {¶ 22} Having overruled appellant's assignments of error, we affirm the judgment
of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                          BROWN and BRUNNER, JJ., concur.